         Case 2:20-cr-00288-APG-DJA Document 27 Filed 05/26/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SHARI L. KAUFMAN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Shari_Kaufman@fd.org
 6
     Attorney for Justin Bessette
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                            Case No. 2:20-CR-288-APG-DJA
11
                    Plaintiff,                            UNOPPOSED MOTION TO
12                                                        CONDUCT A PRE-PLEA
            v.                                            DETERMINATION OF CRIMINAL
13                                                        HISTORY
     JUSTIN BESSETTE,
14
                    Defendant.
15
16
            COMES NOW, appointed counsel, Shari L. Kaufman, Assistant Federal Public
17
     Defender, hereby moves this Court request a Pre-Plea Determination of Criminal History be
18
     prepared by the Probation department.
19
                    1.       It appears that defendant may be Armed Career Criminal eligible under
20
     18 U.S.C. section 924(e). Whether Mr. Bessette would be an Armed Career Criminal, or subject
21
     to the Career Offender Guideline will drastically impact his sentencing exposure, negotiations,
22
     and client's decision as to how he should proceed. A pre-plea determination of criminal history
23
     will promote judicial economy and aid in the manner in which this case is ultimately resolved.
24
                    2.      Undersigned counsel therefore respectfully requests an order that the
25
     Department of Probation conduct a pre-plea determination of criminal history in 90 days.
26
        Case 2:20-cr-00288-APG-DJA Document 27 Filed 05/26/21 Page 2 of 4




 1                 3.      Undersigned counsel has spoken to the prosecutor, Assistant United
 2   States Attorney Melanee Smith regarding this request and she has no opposition. The
 3   Department of Probation has also been made aware that this request is forthcoming.
 4          DATED this 26th day of May 2021.
 5                                                 RENE L. VALLADARES
                                                   Federal Public Defender
 6
 7                                           By: /s/ Shari L. Kaufman
                                                 SHARI L. KAUFMAN
 8                                               Assistant Federal Public Defender
                                                 Attorney for Justin Bessette
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:20-cr-00288-APG-DJA Document 27 Filed 05/26/21 Page 3 of 4




 1                            UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA
 3
                                                       2:20-CR-288-APG-DJA
      UNITED STATES OF AMERICA,
 4
                                                       ORDER
 5                                  Plaintiff,

 6    vs.
 7
      JUSTIN BESSETTE,
 8
                                    Defendant.
 9
10
            IT IS HEREBY ORDERED that the Probation Department will prepare a Pre-Plea
11
     Determination of Criminal History on Defendant Justin Bessette within 90 days.
12
            DATED this the ____
                           27th day of May 2021.
13
14
                                                 ________________________________
15                                               UNITED
                                                 DANIEL STATES   DISTRICT JUDGE
                                                         J. ALBREGTS
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
         Case 2:20-cr-00288-APG-DJA Document 27 Filed 05/26/21 Page 4 of 4




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that he is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on May 26, 2021, he served an electronic copy of the above and foregoing
 6   UNOPPOSED MOTION TO CONDUCT A PRE-PLEA DETERMINATION OF
 7   CRIMINAL HISTORY by electronic service (ECF) to the person named below:
 8
 9                           CHRISTOPHER CHIOU
                             Acting United States Attorney
10                           MELANEE SMITH
                             Assistant United States Attorney
11                           501 Las Vegas Blvd. South
                             Suite 1100
12                           Las Vegas, NV 89101

13
                                                       /s/ Brandon Thomas
14                                                     Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26
                                                       4
